Citation Nr: 1101306	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-24 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who had several periods of active duty 
to include: from July to October 1980; from August 1990 to August 
1991; from April to September 1999; from October 2001 to August 
2002; and from February 2003 to February 2004.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
December 2005 rating decision by the Cleveland, Ohio Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a 
Travel Board hearing was held before the undersigned.  In 
September 2008, this matter was remanded for further development.  

A February 2009 rating decision declined to reopen the 
Veteran's claim of service connection for tinnitus.  In a 
November 2010 statement, he appears to again raise the 
issue of service connection for tinnitus, such matter is 
referred to the RO for any appropriate action. 


FINDING OF FACT

It is not shown that the Veteran now has (or at any time during 
the pendency of the instant claim and appeal had) a right ear 
hearing loss disability by VA standards.


CONCLUSION OF LAW

Service connection for a right ear hearing loss disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

At the outset, the Veteran's file has been rebuilt as the 
original claims folder was lost.  A January 2009 letter 
associated with the claims file informed the Veteran of the 
evidence and information necessary to substantiate the claim, the 
information required of her to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  While it is unclear whether 
or not complete VCAA notice was provided prior to the initial 
adjudication in this matter, the Veteran has had ample 
opportunity to supplement the record and to participate in the 
adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given (curing any 
possible notice timing defect).  See November 2010 supplemental 
statement of the case.  

The Veteran's complete service treatment records (STRs) are 
unavailable; however, pertinent postservice treatment records are 
associated with the claims file.  Notably, she identified VA 
audiological records that were not associated with the claims 
file, specifically, the report of a July 2007 audiological 
evaluation (which she testified showed a right ear hearing loss 
disability).  The RO obtained all VA audiological records, and 
they are associated with the Veteran's claims file.  The RO 
arranged for a VA examination in September 2009.  While the 
examiner did not review the claims file (as it was unavailable), 
the Board finds that the examination is adequate as the examiner 
considered the reported history of the Veteran, and the 
examination was conducted in accordance with regulatory 
guidelines.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases (including organic diseases of the 
nervous system - to include sensorineural hearing loss (SNHL)), 
may be service connected on a presumptive basis if manifested to 
a compensable degree in a specified period of time postservice 
(one year for organic diseases of the nervous system).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the present 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  38 C.F.R. § 4.85 outlines guidelines for the 
conduct of hearing acuity evaluations.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran contends that she has right ear hearing loss that was 
incurred in service.  Her available STRs do not show any 
complaints pertaining to right ear hearing loss.  

On September 2005 VA audiological evaluation, right ear puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Sensorineural right ear hearing loss 
was diagnosed; the Veteran was referred to ENT.

On September 2005 VA ENT evaluation, the examiner noted the 
Veteran's 30 decibel puretone threshold at 4000 hertz  in the 
right ear, and observed that it was minimal.  The impression was 
tinnitus right ear from minimal high tone sensorineural hearing 
loss.

An April 2007 VA audiological assessment notes the Veteran's 
complaints of difficulty hearing in noisy environments.  She 
reported that loud noises hurt her right ear and that she 
experiences intermittent right ear hearing loss.  The examiner 
noted that the Veteran displayed normal hearing bilaterally; 
there was normal middle ear compliance and peak pressure; there 
were normal sensation levels.  The Veteran was referred to the 
ENT clinic.

On June 26, 2007 VA ENT consultation the Veteran reported a 
gradual loss of hearing since her 2 consecutive tours in Iraq.  
She reported that she spent 24 months from 2003 to 2005 in 
Military Police, and that she was exposed to gunfire and 
explosions; however, none near her that caused injury.  Physical 
examination was essentially unremarkable.  There was no ear 
tenderness; the canal was clear; the tympanum was intact and 
mobile.

At the Travel Board hearing, the Veteran testified that in July 
2007she underwent audiological testing at VA Wade Park which 
found a right ear hearing loss.  

On May 2009 VA ENT visit, the Veteran reported cracking and 
intermittent pressure in her right ear.  She stated that she was 
sensitive to loud noises and occasionally has to wear a hearing 
mold in the right ear.  It was noted that an audiogram showed 
normal hearing bilaterally.

On September 2009 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
25







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was normal hearing.

The threshold question that must be addressed here (as in any 
claim seeking service connection) is whether the Veteran actually 
has the disability for which service connection is sought, a 
right ear hearing loss disability.  As was noted above, hearing 
loss disability for VA compensation purposes is defined by 
regulation.  See 38 C.F.R. § 3.385.  Audiometry to determine 
whether the requirements are met must be in accordance with 
regulatory guideline.  See 38 C.F.R. § 4.85.

No audiometry in accordance with the regulatory guidelines during 
the pendency of this claim/appeal (See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007)  has found the Veteran to have a right 
ear hearing loss disability (as defined in § 3.385).   
Consequently, the Veteran has not presented a valid claim of 
service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran is certainly capable of reporting she has/has 
had right ear pain and difficulty hearing (see Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), she cannot by her 
own observation establish that she has a hearing loss disability 
(as official audiometry is required for that purpose).  
Accordingly, the claim must be denied.   


ORDER

Service connection for a right ear hearing loss disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


